DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okada  (US 2004/0195652).
Regarding claim 11.
Okada a semiconductor device, comprising: multi-level metal interconnections over a substrate (600); and a pad (93) formed over the multi-level metal interconnections, wherein at least one metal interconnection (90) among the multi-level metal interconnections (fig 4) is a spiral metal interconnection (fig 11) (paragraphs 25-30).
Regarding claim 12
Okada teaches the spiral metal interconnection has a current flow that offsets plasma-induced damage occurring from other metal interconnections among the multi- level metal interconnections (fig 11).
 Okada teaches the spiral is an inductor which will create an offsetting current flow (paragraph 63).
Regarding claim 13.
Okada teaches at least the lowest-level metal interconnection (30) among the multi-level metal interconnections is a spiral metal interconnection (paragraph 35) (fig 4).
Regarding claim 14.
Okada teaches the multi- level metal interconnections are spiral metal interconnections (paragraph 35). 
 Regarding claim 15.
Okada teaches the spiral structure has a round shape or a bend shape (fig 11).
 Regarding claim 16.
Okada teaches the round shape includes a circular shape or an elliptical shape (fig 11), and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon.
Regarding claim 17
Okada teaches semiconductor device, comprising: a substrate (600) including a cell region and a peripheral region; multi-level cell metal interconnections (10,30,50,70,90) formed over the substrate (600) of the cell region, and multi-level peripheral metal interconnections (10,30,50,70,90) formed over the substrate of the peripheral region; and a cell pad (93) formed over the multi-level cell metal interconnections, and a peripheral pad (pad) formed over the multi-level peripheral metal interconnections (fig 4), wherein at least one metal interconnection among the multi-level cell metal interconnections and the peripheral metal interconnections is a spiral metal interconnection (90) (fig 11) (paragraph 25-30). 
 Regarding claim 18
Okada teaches at least the lowest-level metal interconnection (30) among the multi-level metal interconnections is a spiral metal interconnection (paragraph 35) (fig 4).
Regarding claim 19.
Okada teaches the multi- level cell metal interconnections and the multi-level peripheral metal interconnections are spiral metal interconnections (fig 4).
The transitional phrase “are” is presumed to be inclusive and open ended, synonymous with comprising, MPEP 2111.03.
Regarding claim 20
 Okada teaches the spiral structure has a round shape (fig 21)
Regarding claim 21
Okada teaches the round  shape includes a circular shape (fig 21) or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 1). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2004/0195652) in view of Inoue (US 8779594).
Regarding claim 1
Okada teaches a semiconductor device, comprising: a substrate (600); and  multi-level metal interconnections (30,50,70,90) formed over the substrate (600), wherein at least one metal interconnection among the multi-level metal interconnections is a spiral metal interconnection (paragraph 25-35).
Okada does not teach a transistor.
Inoue teaches a semiconductor device, comprising: a substrate; a test transistor over the substrate (100); and  multi-level metal interconnections formed over the substrate spaced apart from the test transistor (20), wherein at least one metal interconnection (420) among the multi-level metal interconnections is a spiral metal interconnection (column 5 lines 40-65, column 19 lines 25-30) (fig 1).
It would have been obvious to one of ordinary skill in the art to provide a transistor in art to form logic circuits (specified by Okada paragraphs 23,45,50) comprised of a transistor (Inoue column 4 lines 5-15) because logic operates by the controlled flow of voltage through circuits which is the function of transistors.
Regarding claim 2.
Okada teaches the spiral metal interconnection has a current flow that offsets plasma-induced damage occurring from other metal interconnections among the multi- level metal interconnections (paragraph 63) (fig 11).
Regarding claim 3.
Okada teaches contacts coupling the multi-level metal interconnections, wherein upward contacts (90) of the contacts are coupled to first ends of the multi-level metal interconnections, and downward contacts (10) of the contacts are coupled to second ends of the multi-level metal interconnections (fig 11) (paragraph 58-60).
Regarding claim 4.
Okada teaches the upward contacts (90) and the downward contacts (10) do not overlap with each other (fig 11).
 Regarding claim 5.
Okada teaches at least the lowest-level metal interconnection (30) among the multi-level metal interconnections is a spiral metal interconnection (fig 4) (paragraph 35).
Regarding claim 6. 
Okada teaches the multi-level metal interconnections are spiral metal interconnections (fig 4) (paragraph 35).
 Regarding claim 7
Okada teaches the spiral structure has a round shape or a bend shape (fig 11,21).
Regarding claim 8.
Okada teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 11,21).
Regarding claim 9.
Inoue teaches the multi- level metal interconnections are positioned at a higher level than the test transistor (20) (fig 1).
Regarding claim 10
Inoue teaches the test transistor includes a gate structure (220) over the substrate (100), and source/drain regions (140,160) formed in the substrate (100) on both sides of the gate structure (220), and wherein the multi-level metal interconnections are coupled to one of the source/drain regions (fig 1) (column 4 lines 15-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817